Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/643274.  Claims 8-17 are currently pending in this application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Objections
Claims 8-17 are objected to because of the following informalities: Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13, 15, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KUSANO (2015/0148163).

Regarding Claim 8, KUSANO teaches A drive belt comprising a belt rear side (17) which is provided for driving auxiliary units, wherein the belt rear side is profiled, wherein the profile of the rear-side surface of the drive belt has a multiplicity of truncated pyramidal projections (18), wherein height h of the truncated pyramidal projections (18) is less than 1 mm, and wherein base areas AG of the truncated pyramidal projections have an area of ≤ 1.0 mm2, and roof areas AD have an area of ≤ 0.8 mm2 [0025].

Regarding Claim 9, KUSANO teaches wherein the drive belt (B) is a V-ribbed belt.

Regarding Claim 10, KUSANO teaches wherein the belt rear side is profiled, preferably is provided with an embossed profile (Fig. 1).

Regarding Claim 11, KUSANO teaches wherein the truncated pyramidal projections are configured in macroscopic magnitudes with h ≤ 0.2 mm [0025].

Regarding Claim 12, KUSANO teaches wherein the truncated pyramidal projections are configured as straight quadrilateral truncated pyramids having base areas AG and roof areas AD which are disposed so as to be substantially parallel (Fig. 1).

Regarding Claim 13, KUSANO teaches wherein the truncated pyramidal projections on the belt rear side, while taking into account usual production tolerances, have a height h of 0.15 mm [0025](Fig.1).

Regarding Claim 15, KUSANO teaches A method for producing a drive belt having a belt rear side which is provided for driving auxiliary units, as claimed in claim 8, by a molding method in which a drive belt blank as a composite of a top ply, a tensile cord, and a substructure, and optionally a woven-fabric ply, is first produced on a belt-construction drum, thereafter is incorporated in a cylindrical vulcanizing mold which in terms of diameter is somewhat larger such that the substructure faces the internal side of the vulcanizing mold that is provided with a negative of the drive-side profile; wherein a sleeve/heating sleeve which is composed of rubber is introduced into the internal cavity of the vulcanizing mold and of the not yet vulcanized drive belt blank and while supplying compressed air and/or a heating medium is expanded such that said 

Regarding Claim 16, KUSANO teaches wherein the mandrel for producing the profile in the form of a multiplicity of truncated pyramidal projections situated on the external side of the mandrel is first knurled and then ground [0083], [0087].


Allowable Subject Matter
Claims 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the truncated pyramidal projections, while taking into account usual production tolerances, have a base area AG of 0.8 mm x 0.8 mm and a roof area AD of 0.6 mm x 0.6 mm in Claims 14 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654